The following opinion was filed June 4, 1940:
The case is up on motion to change the mandate, which reversed the decision of the trial court and directed entry of judgment for the plaintiff against the plaintiff's husband, driver of the automobile, and his insurer.  The insurer now moves to change the mandate to provide that the trial court consider and determine a motion to that court made at the close of the *Page 154b 
evidence, and in the absence of the jury, for a trial of the question whether the defendant driver breached the policy of insurance by failing to co-operate with the company, in that upon the trial he testified "materially contrary" to the statements made by him to the company when the company was investigating the circumstances of the accident involved. The company did not ask to amend its answer nor did it at any time of making the motion ask to be heard or for a ruling upon its motion, and the court made no ruling or comment. The case was thereafter argued and submitted to the jury, who returned their special verdict upon answers to which the plaintiff was entitled to judgment against both defendants. The court set aside these answers, and entered judgment for the defendant.  Between the receipt of the verdict and the action of the court setting aside the answers therein and directing judgment for the defendant sixty days intervened. During this time the court took no action on the said motion, and the insurer did not request any action.  If this of itself did not constitute a waiver of the motion, the company failed to take proper steps to secure a trial of the issue it sought to raise by its said motion.  What the insurer wanted was a trial on that issue.  This would be a new trial.  If the insurer desired a new trial it should have moved after return of the verdict in accordance with sec. 270.49(1), Stats., "to set aside a verdict and grant a new trial . . . in the interest of justice; but such motion must be made and heard within sixty days after the verdict is rendered . . . Such motion, if not decided within the time allowed therefor, shall be deemed overruled."  The company having introduced the statements on which the claim for a new trial is based in evidence upon the trial the motion would be for a new trial on the minutes of the court as distinguished from the motions involved in Osmundson v. Lang, 233 Wis. 591,290 N.W. 125, and Hoffman v. Labutzke, 233 Wis. 365,289 N.W. 652.  The company made no motion for a new trial after *Page 154c 
verdict.  Its only motion was for judgment notwithstanding the verdict or in the alternative to change the answers of the jury and enter judgment for the defendant on the amended verdict, the latter of which was granted.  As the company did not make and bring to hearing a motion for a new trial within sixty days from the return of the verdict, it has lost its right to make such motion.
To change the mandate as requested by the movant would enable the company to avoid the requirement of the statute above cited.  The motion made by the company before verdict does not seek a new trial on all the issues, and to make such a motion after verdict would not be seeking a new trial on all issues.  But we consider that such a motion, if made at all, should be made after verdict instead of before, and the statute cited should be complied with and enforced.
By the Court. — The motion to change the mandate is denied with $25 costs. *Page 155